Citation Nr: 1528770	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  12-11 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES
 
1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a chronic disability manifested by chest pain to include systolic murmur.
 
2.  Entitlement to service connection for bilateral hearing loss.
 
3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).
 
4.  Entitlement to service connection for a chronic skin disability.
 
5.  Entitlement to service connection for a chronic lumbar disability to include arthritis.
 
6.  Entitlement to service connection for a chronic cervical disability, to include degenerative disc disease.
 
7.  Entitlement to service connection for lower extremity neuropathy.
 
8.  Entitlement to service connection for a disability manifested by glucose intolerance.
 
9.  What evaluation is warranted for gastroesophageal reflux disease  from February 8, 2010?
 
 
REPRESENTATION
 
Appellant represented by:  Military Order of the Purple Heart 
 
 
WITNESS AT HEARING ON APPEAL
 
Appellant
 
 
ATTORNEY FOR THE BOARD
 
P. Olson, Counsel
 
 
INTRODUCTION
 
The Veteran had active military service from January 1972 to March 1992.
 
This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.
 
In April 2014, the Veteran testified at a videoconference hearing.  A transcript of that hearing is of record.
 
With respect to the issue of entitlement to service connection for a disability manifested by glucose intolerance, by letter dated in June 2014, the Veteran was provided the opportunity to indicate if he wished to testify at an additional hearing for the issue of entitlement to service connection for glucose intolerance.  No response was received.  As such, the Board construes the absence of such response to indicate that the Veteran does not desire to testify at an additional hearing.
 
In preparing to decide the issues on appeal, the Board has reviewed the contents of the Veteran's electronic ("Virtual VA" and Veterans Benefit Management System (VBMS)) file, as well as the evidence in his physical claims file.  

On appeal the Veteran has raised the issues of entitlement to service connection for a psychiatric disorder, and for obesity secondary to medication used to treat a psychiatric disorder.  These issues, however, are not currently developed or certified for appellate review.  Hence, they are referred to the RO for appropriate action.

The issues of entitlement to service connection for a chronic cervical and lumbar disorders, lower extremity neuropathy, and a disability manifested by glucose intolerance are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.
 
 
FINDINGS OF FACT
 
1.  On November 16, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of his appeal with respect to the issue of entitlement to service connection for a chronic skin disability was requested.
 
2.  On March 24, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal with respect to the request to reopen the claim of service connection for a chronic disability manifested by chest pain; the issues of entitlement to service connection for hearing loss and PTSD; and the question what evaluation is warranted for gastroesophageal reflux disease from February 8, 2010.


CONCLUSION OF LAW
 
The criteria for withdrawal of an appeal by the appellant have been met with respect to the request to reopen the claim of service connection for a chronic disability manifested by chest pain to include systolic murmur; the issues of entitlement to service connection for hearing loss, PTSD, and a chronic skin disability; and the question what evaluation is warranted for gastroesophageal reflux disease from February 8, 2010.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).
 
  
REASONS AND BASES FOR FINDINGS AND CONCLUSION
 
The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  Id.  In the present case, the appellant, through his then authorized representative, has withdrawn this appeal with respect to the request to reopen the claim of entitlement to service connection for a chronic disability manifested by chest pain to include systolic murmur; the issues of entitlement to service connection for hearing loss, PTSD, and a chronic skin disability; and the question what evaluation is warranted for gastroesophageal reflux disease from February 8, 2010.  As such, there remain no allegations of errors of fact or law for appellate consideration with respect to these issues.  Accordingly, the Board does not have jurisdiction to review the appeal with respect to these issues, and they are dismissed.
 

ORDER
 
The appeal is dismissed with respect to the request to reopen the claim of entitlement to service connection for a chronic disability manifested by chest pain to include systolic murmur; the issues of entitlement to service connection for hearing loss, PTSD, and a chronic skin disability; and the question what evaluation is warranted for gastroesophageal reflux disease from February 8, 2010.
 
 
REMAND
 
With respect to the issues of entitlement to service connection for chronic cervical and lumbar disorders the evidence suggests that there are outstanding records that are potentially relevant to the issue on appeal.  Specifically, it appears that the Veteran was awarded benefits from the Department of Labor, Office Workers' Compensation Programs based upon low back and neck injuries suffered as a result of a postservice motor vehicle accident on February 11, 2008.  These records, which are held by a Federal agency, are potentially relevant and an attempt to obtain them must be made.  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed.Cir.2010) (if there exists a reasonable possibility that records could help the veteran substantiate his claims for benefits, the duty to assist requires VA to obtain the records).  
 
With respect to the issue of entitlement to service connection for neuropathy of the lower extremities, although there are separate opinions which arguably piecemeal together a favorable opinion, there is a difference of opinion among the medical professionals as to the etiology of the Veteran's lower extremity neuropathy.  As such, it is the Board's opinion that an additional VA examination be conducted and an additional opinion be obtained to determine the etiology of such neuropathy.    

Adjudication of the issue of entitlement to service connection for glucose intolerance is deferred pending completion of the development outlined below.  
 
Accordingly, the case is REMANDED for the following action:
 
1.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for his cervical and  lumbar spine, lower extremity neuropathy, and glucose intolerance that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.
 
The Veteran should also be asked to provide his case number for his workers' compensation claim for low back and neck injuries suffered as a result of motor vehicle accident on February 11, 2008.  Thereafter, the AMC/RO must request records pertaining to the Veteran from the Department of Labor, Office of Workers' Compensation Programs, Division of Federal Employees' Compensation, in connection with his claim for compensation benefits.  If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile. The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims. The claimant must then be given an opportunity to respond.
  
2.  Thereafter the Veteran should be afforded a VA examination by a neurosurgeon to determine the etiology of any diagnosed cervical and lumbar disorder.  The examiner is to be provided access to the claims folder, a copy of this remand, Virtual VA file, and VBMS file.  The examiner must specify in the report that the claims file and Virtual VA and VBMS records have been reviewed.  All pertinent symptomatology and findings should be reported in detail.  Following the examination the examiner must opine whether it is at least as likely as not that any diagnosed cervical and/or lumbar disorder is related in any way to the Veteran's active duty service.  The examiner should provide a complete rationale for any opinion provided.
 
The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  
 
3.  The Veteran should be afforded an appropriate VA examinations to determine the etiology of any diagnosed lower extremity neuropathy.   The examiner is to be provided access to the claims folder, a copy of this remand, Virtual VA, and VBMS.  The examiner must specify in the report that the claims file and Virtual VA and VBMS records have been reviewed.  The examiner must address whether it is at least as likely as not that lower extremity radiculopathy is due to service, to include due to or aggravated by a service connected disorder.  If so, the examiner must further address whether it is at least as likely as not that the Veteran's lower extremity small fiber neuropathy is caused or aggravated by the Veteran's glucose intolerance.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  The examiner should provide a complete rationale for any opinion provided.  

4.  The Veteran is to be notified that it is his responsibility to report for the examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.
 
After the development requested has been completed, the examination reports should be reviewed to ensure that they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the corrective procedures should be implemented at once.  
 
5.  The case should be reviewed on the basis of the additional evidence.  If any benefit sought is not granted in full, the Veteran and his representative must be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
  
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
 
 

______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


